DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 2/23/2022 is acknowledged.  
Applicant argues that according to 37 CFR § 1.475(b)(2), a "national stage
application will be considered to have unity of invention if the claims are drawn to a product and a process for use of said product."  However, after further review, the Examiner notes that the Application is not a national stage entry, and should be treated under U.S. practice.  Thus to promote compact prosecution, the restriction will be set forth below under US practice, and the elected claims, 1-20, examined on the merits herein.  The Examiner acknowledges that the restriction will be reconsidered once allowability of the product claims has been established.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a composition, classified in A01N37/18
II. Claims 21-24, drawn to a method of reducing bacterial and fungal contamination, classified in A61P31/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different method, for example the treatment of a disease, such a protein misfolding disease.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said hydroxamic acid" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant consider amending the claim to depend from claim 2, as that is the first recitation of the term “a hydroxamic acid”.
Claim 18 recites the limitation "said hydroxamic acid" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Applicant consider amending the claim to depend from claim 2, as that is the first recitation of the term “a hydroxamic acid”.
Claim 18 recites the limitation “within the formula” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that Applicant consider amending the claim to read either read “for formulation” or to add clarifying language to indicate what formula/complex is being recited.
Claim 18 recites “about 2wt% in total.”  However, it is not clear what the “in total” is in regards to.  For example the “in total” could refer to the composition, the blend (i.e. the amounts of the two species within the blend), or referencing a relationship based on “the formula” discussed above.
Regarding claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swanson et al. (US 2018/0320116).  
Regarding claims 1, 19, and 20, Swanson et al. discloses a wipe article (i.e. a non-spray cleaner) with a guanidinyl-containing polymer (see abstract). Swanson et al. discloses a wipe with poly(diacetoneacrylamide) guanylhydrazone (i.e. a hydrazone, see Example 2).  Swanson et al. discloses that the wipe can also include an additional disinfectant, such as peracetic acid (i.e. an organic acid, see [0121]).
Regarding claim 6, Swanson et al. discloses that the wipe can also include an additional disinfectant, such as peracetic acid (i.e. a carboxylic acid, see [0121]).
Regarding claims 14-17, Swanson et al. discloses that when contacted with an area of a microorganism-contaminated surface, the wipes can remove at least 99 percent of the microorganisms in the area.  Swanson et al. discloses that the term “microorganism” refers to bacteria and fungi (i.e. antibacterial and antifungal activity, see [0018]).  Further, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart-Cooper et al. (US 2018/0303100) in view of Menard-Szczebara et al. (WO2019/002391) as evidenced by Honest (“What is caprylhydroxamic acid?”).
Hart-Cooper et al. teaches a composition which includes a compound with a hydrazone bond between an amine and an aldehyde (see abstract).  Hart-Cooper et al. teaches that the composition has antimicrobial activity (see abstract). Hart-Cooper et al. teaches that the composition can be used in home cleaning formulations, including hand soap, hand lotion, and dish soap (see Table 7). Hart-Cooper et al. teaches that aminoguanidine may enhance the antimicrobial properties of plant extracts and oils (see Table 8).
Hart-Cooper et al. does not teach a hydroxamic acid as instantly claimed.
Menard-Szczebara et al. teaches an antimicrobial mixture containing 4-(3-ethoxy-4-hydroxy-phenyl)butan-2-one and an organic acid compound (see abstract).  Menard-Szczebara et al. teaches that the organic acid compound can be selected from a group which includes a hydroxamic acid (see abstract), and specifically teaches that in a preferred embodiment, the hydroxamic acid used is caprylhydroxamic acid (i.e. a hydroxamic acid with the formula 
    PNG
    media_image1.png
    93
    104
    media_image1.png
    Greyscale
, where R is alkyl and R’ is H, see page 7).  Menard-Szczebara et al. teaches an example with citric acid and caprylhydroxamic acid (see Example 7).
Regarding claims 1, 2, 4, 5, 19 and 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hart-Cooper et al. and Menard-Szczebara et al. and add the active agent taught by Hart-Cooper et al. to the antimicrobial mixture of Menard-Szczebara et al.  One would have been motivated to do so with a reasonable expectation of success as both are directed towards antimicrobial compositions that are intended to be used on the skin, and Hart-Cooper et al. teaches that Hart-Cooper et al. teaches that aminoguanidine may enhance the antimicrobial properties of plant extracts and oils (see Table 8).  As evidenced by Honest, caprylhydroxamic acid is derived from coconut oil (i.e. a plant). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 6 and 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add citric acid (i.e. a carboxylic acid) to the composition as taught by Menard-Szczebara et al.  One would be motivated to do so with a reasonable expectation of success as Menard-Szczebara et al. teaches the combination of citric acid and caprylhydroxamic acid was successfully utilized to produce a facial care product.
	Regarding claim 8, Hart-Cooper et al. teaches that the composition includes an active agent, which can include:
    PNG
    media_image2.png
    83
    164
    media_image2.png
    Greyscale
(i.e. an aryl guanylhydrazone, see Fig. 10).
	Regarding claims 9 and 10, Hart-Cooper et al. teaches a self-assembled active agent may be formed by a process including covalently bonding at least a first component molecule and a second component molecule (see [0012]), and teaches that the first component molecule may be an amine and the second component molecule may be an aldehyde (see [0013]).  Hart-Cooper et al. teaches that the amine can be 
    PNG
    media_image3.png
    72
    114
    media_image3.png
    Greyscale
(1 ,3-diaminoguanidine, i.e. a aminocarboxamidine) and the aldehyde can be 
    PNG
    media_image4.png
    62
    92
    media_image4.png
    Greyscale
(benzylaldehyde, see Table 1).
	Regarding claim 11, Hart-Cooper et al. teaches an equilibrium (see for example figure 2, figure 8, and figure 9).  Further, the prior art renders the claimed composition obvious.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.
	Regarding claim 12, Hart-Cooper et al. teaches that the amine can be 
    PNG
    media_image5.png
    77
    96
    media_image5.png
    Greyscale
 (aminoguanidine) and teaches 
    PNG
    media_image6.png
    71
    129
    media_image6.png
    Greyscale
(i.e. a hydrazone as claimed where R’ is H, see Figure 10).
Regarding claim 13, Hart-Cooper et al. teaches an equilibrium (see for example figure 2, figure 8, and figure 9).  Further, the prior art renders the claimed composition obvious.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.
Regarding claims 14-17, the prior art renders the claimed composition obvious.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.
Regarding claim 18, Hart-Cooper et al. teaches 0.1wt% of the complex in a formulation (see [0090]).  Menard-Szczebara et al. teaches a composition with 1.5% by weight of caprylhydroxamic acid at 7.5% by weight in 1,3-propanediol (see Example 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention use the taught amounts of Hart-Cooper et al. and Menard-Szczebara et al. One would have been motivated to do so with a reasonable expectation of success as they teach that 0.1% of the complex and 1.5% by weight of caprylhydroxamic acid at 7.5% by weight in 1,3-propanediol provided antimicrobial activity.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the less than 1.6% by weight overlap on the instantly claimed amount of less than 2% by weight.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart-Cooper et al. (US 2018/0303100) and Menard-Szczebara et al. (WO2019/002391) further in view of Wenzel et al. (WO 2019/005064) as evidenced by Honest (“What is caprylhydroxamic acid?”).
The teachings of Hart-Cooper et al. and Menard-Szczebara et al. have been set forth above.
Hart-Cooper et al. and Menard-Szczebara et al. do not teach that the organic acid is a hydroxamic acid with the formula of: 

    PNG
    media_image7.png
    96
    141
    media_image7.png
    Greyscale

wherein R is H, methyl, ethyl, propyl, isopropyl, or butyl.
Wenzel et al. teaches antimicrobial compositions which can include a dihydroxamic acid having a carbon chain length less than or equal to 7 (see abstract).  Wenzel et al. teaches that compositions using caprylhydroxamic acid can be more complex and expensive to formulate (see page 4). Wenzel et al. teaches that other hydroxamic acids that are known to have antimicrobial activity are the aryl hydroxamic acids, and teaches benzhydroxamic acid (see page 6).
Regarding claim 3, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the caprylhydroxamic acid of Hart-Cooper et al. and Menard-Szczebara et al. with benzhydroxamic acid (i.e. the instantly claimed formula where R is H).  One would be motivated to do so with a reasonable expectation of success as Wenzel et al. teaches that aryl hydroxamic acids, and such as benzhydroxamic acid are known to provide antimicrobial activity, and also teaches that compositions using caprylhydroxamic acid can be more complex and expensive to formulate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,166,464 in view of Menard-Szczebara et al. (WO2019/002391).
U.S. Patent No. 11,166,464 is drawn to a composition comprising a compound of the formula

    PNG
    media_image8.png
    94
    271
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    68
    142
    media_image9.png
    Greyscale

wherein R , and Rz are , independently , optionally substituted one or more times, wherein in the case of either of R , or Rz having at least one substitution, a first substitution is one of an alcohol group , an aldehyde group , a 5-member ring , a 6-member ring, a halide, a haliddiol, an ether, and a straight or branched ,saturated or unsaturated aliphatic group, wherein n is at least 2, an wherein R, is one formulas 2-13.
	U.S. Patent No. 11,166,464 does not claim an organic acid.
	The teachings of Menard-Szczebara et al. have been set forth above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. 11,166,464 and Menard-Szczebara et al. and add the active agent taught by U.S. Patent No. 11,166,464 to the antimicrobial mixture of Menard-Szczebara et al.  One would have been motivated to do so with a reasonable expectation of success as both are directed towards antimicrobial compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-10, 25-29, 32-39 of copending Application No. 17/469773 in view of Menard-Szczebara et al. (WO2019/002391).
Copending Application No. 17/469773 is drawn to an active agent, wherein the active agent is formed by a process comprising covalently bonding at least a first component molecule and a second component molecule, wherein an effective amount of the active agent is lower than the sum of an effective amount of the first component molecule when used individually and an effective amount of the second component molecule when used individually, wherein the first component molecule is an amine and the second component molecule is one of an aldehyde and a ketone, and wherein the covalent bonding between the first component molecule and the second component molecule includes the formation of a hydrazone bond.
Copending Application No. 17/469773 does not claim an organic acid.
	The teachings of Menard-Szczebara et al. have been set forth above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Copending Application No. 17/469773 and Menard-Szczebara et al. and add the active agent taught by copending Application No. 17/469773 to the antimicrobial mixture of Menard-Szczebara et al.  One would have been motivated to do so with a reasonable expectation of success as both are directed towards antimicrobial compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611